Case: 19-50499      Document: 00515780108         Page: 1     Date Filed: 03/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                          March 15, 2021
                                   No. 19-50499
                                                                          Lyle W. Cayce
                                                                               Clerk

   Jesus Jaime Jimenez,
                                                            Petitioner—Appellant,

                                       versus

   Michael Butcher, Senior Warden, Polunsky Unit; Bobby
   Lumpkin, Director, Texas Department of Criminal Justice, Correctional
   Institutions Division,

                                                         Respondents—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:14-CV-420


   Before Jolly, Southwick, and Costa, Circuit Judges.
   Per Curiam:*
          Texas prisoner Jesus Jaime Jimenez appeals the dismissal of his
   federal habeas petition as barred by the one-year limitations period, under the
   Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), which
   began to run when his conviction became “final,” was paused during the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50499        Document: 00515780108         Page: 2   Date Filed: 03/15/2021




                                     No. 19-50499


   pendency of his state postconviction proceedings, started running again upon
   the denial of state postconviction relief, and expired 43 days later, on March
   20, 2014. On April 23, 2014, Jimenez filed the instant habeas petition under
   the AEDPA, challenging the state’s denial of relief. The district court
   concluded that Jimenez had filed the pending federal petition 34 days too late
   and that equitable tolling was unwarranted and dismissed the petition as
   untimely. On appeal, Jimenez contends the district court should have
   equitably tolled the AEDPA’s limitations period to excuse his 34-day-late
   filing.
             This is the second appearance of this case before us. In the prior
   appeal, we vacated the district court’s judgment dismissing Jimenez’s
   petition as untimely and remanded for further consideration of whether
   equitable tolling was appropriate. See Jimenez v. Hunter, 741 F. App’x 189,
   194 (5th Cir. 2018). The district court reached the same result on remand.
   The able and conscientious district court gave careful attention and
   consideration to the factors that support equitable tolling and concluded,
   nevertheless, that equitable tolling was not justified. Although the claim for
   equitable tolling is certainly arguable, we find that we must vacate and
   remand.
             We begin with the broad general proposition that the AEDPA’s
   limitations period “is subject to equitable tolling in appropriate cases.”
   Holland v. Florida, 560 U.S. 631, 645 (2010). “Equitable tolling is ‘a
   discretionary doctrine that turns on the facts and circumstances of a
   particular case.’” Jackson v. Davis, 933 F.3d 408, 410 (5th Cir. 2019)
   (quoting Fisher v. Johnson, 174 F.3d 710, 713 (5th Cir. 1999)). Jimenez,
   however, is entitled to equitable tolling “only if he shows (1) that he has been
   pursuing his rights diligently, and (2) that some extraordinary circumstance
   stood in his way and prevented timely filing.” Holland, 560 U.S. at 649.
   Because we are reviewing the dismissal of Jimenez’s first federal habeas



                                          2
Case: 19-50499      Document: 00515780108          Page: 3   Date Filed: 03/15/2021




                                    No. 19-50499


   petition, we must take care “not to apply the statute of limitations too
   harshly.” Jackson, 933 F.3d at 410 (citation omitted).
          Beginning with the diligence prong of the analysis, we are persuaded
   that Jimenez pursued habeas relief with reasonable diligence. See Holland,
   560 U.S. at 653 (explaining that equitable tolling requires “reasonable
   diligence,” not “maximum feasible diligence”). Before Jimenez filed his
   state writ, he sent “voluminous” correspondence to his original
   postconviction lawyer; he wrote his trial lawyer, apparently expressing a
   desire to change lawyers; he asked his trial lawyer to send him the state court
   record; and he “promptly retained” a second postconviction lawyer upon
   learning of his original postconviction lawyer’s withdrawal. During the 960-
   day pendency of his state writ, Jimenez took further action in pursuit of
   habeas relief. He drafted a motion to supplement the record. He secured
   from his original postconviction lawyer an affidavit supporting an ineffective-
   assistance-of-counsel claim. He sent the state court clerk a letter and motion
   seeking to update his address, and a letter seeking clarification of the status
   of his writ. And the record suggests that he wrote letters to his second
   postconviction lawyer during this period, and that the lawyer ignored them.
   After the state court denied relief, Jimenez continued to act. He wrote his
   second postconviction lawyer requesting an explanation of the meaning of a
   “white card” sent by the state court the day after he received it. He wrote
   his second postconviction lawyer—the same day he received that lawyer’s
   explanation of the “white card” and thus understood that his state writ had
   been denied—requesting a copy of his state writ and the memorandum that
   accompanied it. He wrote the Clerk of Court for the Western District of
   Texas, seeking an extension of time to file his federal habeas petition and
   asking for his filing deadline. And he again wrote the Clerk of Court for the
   Western District of Texas, again requesting an extension of time and again
   asking for his filing deadline. This flurry of activity—before the state writ




                                          3
Case: 19-50499      Document: 00515780108          Page: 4    Date Filed: 03/15/2021




                                    No. 19-50499


   was filed, as the state writ was pending, and after the state writ was denied—
   persuades us that Jimenez acted with reasonable diligence, considering all of
   the circumstances.
          Turning to the extraordinary-circumstances prong of the analysis, we
   conclude that Jimenez can claim extraordinary circumstances that served in
   substantial part to prevent a timely filing. Attorney deceit can constitute an
   extraordinary circumstance. See United States v. Wynn, 292 F.3d 226, 230
   (5th Cir. 2002). For seven-and-a-half months of the running of the one-year
   limitations period, Jimenez’s trial lawyer and original state postconviction
   lawyer misled him into believing his state writ application, which would have
   stopped the limitations clock, was being prepared for filing. It was not. After
   learning that he had been duped, Jimenez promptly retained a new lawyer to
   prepare his state writ. When the state petition was finally filed, Jimenez had
   only 43 days left on the AEDPA limitations clock to file his federal petition;
   counsel’s deception is the reason that nearly eleven months of the one-year
   period had been eaten up. Once the state writ had been filed, however, the
   AEDPA limitations clock stopped for 960 days while the state writ was
   pending. After his state writ was denied, and the limitations period had
   started running again, with only 43 days left, the tardiness of his second state
   postconviction lawyer—whose representation had terminated upon the
   denial of state relief—cost Jimenez further delay. That lawyer’s delay in
   sending Jimenez the requested documents meant that Jimenez had just two
   days left on the one-year limitations clock. We find that the combined
   deception and tardiness of counsel constitute extraordinary circumstances,
   which, considered together, resulted in Jimenez missing the time target of
   the limitations period.
          In sum, we conclude that (1) Jimenez acted with reasonable diligence
   in pursuing habeas relief and (2) extraordinary circumstances prevented him
   from filing a timely petition. See Holland, 560 U.S. at 649. We hold that



                                          4
Case: 19-50499     Document: 00515780108          Page: 5   Date Filed: 03/15/2021




                                   No. 19-50499


   Jimenez is therefore entitled to equitable tolling. See id. Consequently, we
   VACATE the district court’s judgment dismissing his federal habeas
   petition as untimely and REMAND for the district court to consider the
   merits of Jimenez’s petition.
                                            VACATED AND REMANDED.




                                        5